Citation Nr: 1701498	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992, May 1998 to September 1999, September 2006 to June 2007, and September 2008 to January 2009.  He had a verified period of active duty for training from August 1982 to December 1982, along with additional periods of inactive and active duty for training with the Army National Guard. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

 In May 2016, in pertinent part, the Board determined and new and material evidence had been received to reopen the claim of service connection for OSA and remanded the matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

OSA is attributable to service.  


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that his OSA began during service.  In an August 2013 statement, the Veteran's wife indicated that the Veteran had snored since 1997.  The Veteran explained that he was diagnosed with OSA in 2012 and underwent a sleep study to confirm the diagnosis.  He said that he was told that he snored and he had OSA while in the military and that the sleep apnea episodes began at that time. 

In June 2016, the Veteran was afforded a VA examination.  At that time, he said that he was told by his wife in the mid 2000's that he had episodes of apnea and loud snoring (and she reported he had snoring from before that time also).  He indicated that he was serving on active duty during the time his wife noted his snoring and apnea episodes.  However, he denied any evaluation, diagnostic testing, diagnosis or treatment while serving in active duty.  This is substantiated in the record which did not show any inservice diagnosis.  Post-service, in April 2012, VA ordered a sleep study due to the Veteran's statements regarding his problems and in June 2012, it was performed and showed severe OSA.  He was provided a CPAP machine.  His snoring had stopped with his CPAP usage.

The examiner stated that OSA is characterized by recurrent collapse of the velopharyngeal and/or oropharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This leads to intermittent disturbances in gas exchange (e.g., hypercapnia and hypoxemia) and fragmented sleep.  While upper airway collapse can occur during both rapid eye movement (REM) sleep and non-REM sleep, decreased genioglossus muscle tone during REM sleep significantly increases the propensity for upper airway obstruction.  As a result, the severity of OSA in REM sleep is striking in some individuals.  There is some evidence that REM-predominant sleep apnea may exacerbate the adverse cardiovascular and metabolic effects associated with OSA.  The severity of OSA in any given individual is influenced by other factors as well, including upper airway anatomy, arousal threshold, upper airway muscle drive, and stability of the respiratory control system. In addition, the underlying pathophysiology may vary by age, with younger patients more likely to have alterations in ventilatory control and older patients more likely to have predominant upper airway collapsibility.  With regard to the Veteran's case, the examiner stated that snoring and daytime sleepiness are the most common presenting complaints of OSA.  The examiner noted that while both symptoms are relatively sensitive, they lack specificity for the diagnosis. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner provided the correct history for the Veteran with a review of the records.  The examiner also discussed the nature of OSA and did note that snoring and daytime sleepiness are the most common presenting complaints of OSA.  The examiner qualified that notation by indicating that those complaints, snoring and daytime sleepiness, are the most common presenting complaints of OSA, but are not specific.  Thus, the examiner essentially suggested that although the Veteran had those complaints, that fact did not specifically show he had OSA.

The Board notes that this opinion is not definitive since the examiner did not state with specificity that the Veteran did or did not have manifestations of OSA during service.  Although the Veteran had complaints consistent with OSA, the examiner did not indicate that they were in fact manifestations of OSA, but nor did the examiner state that they were not manifestations of OSA.  Conversely, there is positive lay evidence that sleep apnea initially presented during service after the Veteran had displayed snoring for a decade.  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, the Veteran has provided competent and credible evidence that he had snored loudly since 1997, then began having apnea episodes during the 2000's while he was in the military.  The VA examiner, while not confirming that the Veteran's complaints definitively indicated that he had OSA, did confirm that his complaints were consistent with OSA.  Accordingly, in affording the Veteran all reasonable doubt, service connection warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for OSA is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


